Citation Nr: 1748474	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  15-31 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection a respiratory disability, to include asthma.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of gallbladder removal, to include as secondary to contaminated water exposure at Camp Lejeune. 

5.  Entitlement to service connection for an enlarged prostate, to include as secondary to contaminated water exposure at Camp Lejeune. 

6.  Entitlement to service connection Parkinson's disease, to include as secondary to contaminated water exposure at Camp Lejeune. 

7.  Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to contaminated water exposure at Camp Lejeune. 

8.  Entitlement to service connection for a chest scar, to include as due to arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1959 to October 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the case was subsequently returned to the VA RO in Houston, Texas. 

The Veteran requested a videoconference hearing before a member of the Board in his September 2015 substantive appeal.  However, in a December 2015 written statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn and there is no bar to proceeding with the appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

The issues of entitlement to service connection for asthma, hypertension, arteriosclerotic heart disease, and scars are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to acoustic trauma sustained in active service.  

2.  The Veteran served at Camp Lejeune for more than 30 days during the period beginning August 1, 1953, and ending on December 31, 1987. 

3.  Gallbladder disease or injury is not etiologically related to active service and is not presumed to be related to his exposure to contaminated water at Camp Lejeune. 

4.  An enlarged prostate is a medical finding and not a chronic disability for which VA disability benefits may be awarded. 

5.  It is presumed that the Veteran's current Parkinson's disease is related to exposure to contaminated water at Camp Lejeune. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017). 

2.  A gallbladder disability was not incurred in or aggravated by active service, and the incurrence or aggravated of a gallbladder disability during active service may not be presumed.  38 U.S.C. §§ 1101, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

3.  An enlarged prostate was not incurred in or aggravated by active service, and the incurrence or aggravated of an enlarged prostate during active service may not be presumed. 38 U.S.C. §§ 1101, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  Parkinson's disease is presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017); 82 Fed. Reg. 4173 (Jan. 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Bilateral Hearing Loss Disability

The Veteran asserts that he experienced significant noise exposure during service and that his hearing has continued to decline since.  Specifically, the Veteran reported that he has experienced difficulty hearing and understanding people since his service.  The Veteran described being a Navy Corpsman assigned to Fleet Marine Forces and, even though his military occupational specialty (MOS) was that of a first aid attendant, that he was exposed to many different types of small arms fire and explosions during training exercises.  The record did not reveal post-service acoustic trauma.  

Service treatment records (STRs) are silent for complaints of, treatments for, or diagnosis of a bilateral hearing loss disability in service.  The Veteran was afforded an enlistment examination in September 1959 and a separation examination in September 1963; however, no specific audiological measurements were taken, as only the whispered voice test was conducted.  Regardless, the Veteran and his wife have both submitted statements reporting that the Veteran first experienced decreased hearing acuity during active service and that the symptoms have continued since that time.  Further, the Board notes that the Veteran is competent to report such.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

On VA examination in March 2014, the Veteran was shown to have bilateral sensorineural hearing loss for VA compensation purposes.  The Veteran reported being on a rifle range with no hearing protection issued.  The examiner opined that the Veteran's hearing loss was less likely than not related to his noise exposure during service.  The examiner based the opinion on the fact that the Veteran underwent no decrease in hearing acuity during service as was evidenced solely by The Whisper Test.  The examiner acknowledged the Veteran's contentions of being on a rifle range, but did not address that contention in the rendered opinion.  

The Board finds that the March 2014 examination opinion is inadequate with regard to the etiology of the Veteran's bilateral hearing loss disability.  First, the examiner solely relied on an unreliable hearing test which provided no specific audiological thresholds.  Second, the absence of documentation of treatment for, or complaints of hearing loss during and after service cannot serve as the basis of a negative etiology opinion.  In addition, the VA examiner did not adequately consider the Veteran's lay statements regarding his MOS, or his lay statements regarding the onset and continuity of his symptomatology.  As the VA opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify decreased hearing acuity, and his statements in this regard are credible.

In sum, the Veteran has a current diagnosis of bilateral hearing loss disability for VA compensation purposes, and the Board concedes that the Veteran was exposed to acoustic trauma during active service.  The Veteran has also competently and credibly reported that he first experienced hearing loss during service.  While there is a VA medical opinion of record indicating that the Veteran's current bilateral hearing loss disability is not related to his noise exposure in active service, that opinion is inadequate and therefore of very little probative value.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a bilateral hearing loss disability is at least in equipoise and therefore, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Gallbladder Disability  

The Veteran contends that he had his gallbladder removed as a result of his exposure to contaminated water at Camp Lejeune.  While VA has conceded the Veteran's service at Camp Lejeune, for the following reasons, the Board concludes that service connection is not warranted. 

At the outset, the Veteran's service treatment records (STRs) do not show, and the Veteran does not assert, that he sustained or developed any gallbladder disability during service.  Rather, the Veteran asserts that he was exposed to contaminated water at Camp Lejeune, which resulted in that disability later developing.  The Veteran's medical records show that he underwent a cholecystectomy in August 2011 after reporting with a high fever and severe abdominal pain.  

Private treatment records from August 2011, following the Veteran's surgery, indicated that the surgery was uneventful and went smoothly.  A VA treatment note from October 2011 indicated that the Veteran's surgery resolved without residuals.   

VA has recognized that veterans who served at Camp Lejeune for no less than 30 days, either consecutive or non-consecutive, between August 1, 1953 and December 21, 1987, have potential exposure to contaminants present in the base water supply prior to 1988.  Honoring America's Appellants and Caring for Camp Lejeune Families Act of 2012, § 505 (a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) ((codified as amended at 38 U.S.C. § 5103A (b)(2)(B) (hereinafter "Camp Lejeune Act")).  Under this law, certain diseases shall be presumed to be the result of exposure to Camp Lejeune base water and be service-connected provided additional requirements are satisfied.

As amended, 38 C.F.R. §§ 3.307 and 3.309 include eight diseases that are presumed to be the result of exposure to Camp Lejeune base water, including: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder, kidney or liver cancers, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  Gallbladder disabilities are not among the disorders that are presumptively linked to contaminated water. 

For a disease not presumptively linked to contaminated water, service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure.  That medical evidence will generally come from a competent and qualified medical examiner that provides an opinion establishing a rational nexus or link between the claimed disability and the exposure.  Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune, however that does not mean that service connection can automatically be established for a Camp Lejeune Appellant claiming one of these diseases. A competent medical opinion must determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune.  Sufficient medical evidence to establish the required nexus may also come from a private physician or other competent private medical authority.

The Veteran's gallbladder disability is not one of Camp Lejeune's presumptively linked diseases.  Furthermore, the Board has not found any evidence of record suggesting that the Veteran's gallbladder disability is otherwise related to active service or contaminated drinking water.  The Board acknowledges that the Veteran has continuously indicated that his gallbladder disability is related to his service duties and exposure to contaminated water. The Veteran is competent to report observable symptomatology of his condition and to relate a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, while the Veteran has attempted to establish a nexus through his own lay assertions and those of others, laypersons are not competent to offer opinions as to the etiology of the Veteran's gallbladder disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Gallbladder removal requires specialized training for determinations as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, a layperson is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between the current diagnosis and service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for gallbladder removal is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Enlarged Prostate

The Veteran contends that he has an enlarged prostate as a result of his active service.  Specifically, the Veteran asserts that he developed an enlarged prostate as a result of being exposed to contaminated drinking water while stationed in Camp Lejeune.

Reviewing the Veteran's long-term medical history, there is an indication of an enlarged prostate.  However, an enlarged prostate in and of itself is not a recognized chronic disability for VA compensation purposes, but rather, a mere medical finding.  The law restricts claims for service connection to that which involves a current qualifying disability.  Moore v. Nicholson, 21 Vet. App. 211 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). There is no evidence of record showing the Veteran to have a diagnosis of an actual prostate disability subject to compensation. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an enlarged prostate is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski¸1 Vet. App. 49 (1990). 

Service Connection for Parkinson's Disease

The Veteran contends that he has Parkinson's disease that is related to his active service.  Specifically, the Veteran asserts that he developed Parkinson's disease as a result of being exposed to a contaminated water supply while stationed at Camp Lejeune. 

At the outset, the Board notes that the evidence of record establishes that the Veteran was first diagnosed with Parkinson's disease in approximately 1997 when he began experiencing hand tremors.  Further, service records show that the Veteran was indeed at Camp Lejeune for a period of at least 30 days from August 1953 through December 1987.  In fact, the record shows that the Veteran was stationed at Camp Lejeune from June 1962 to July 1962, for a period of time exceeding 30 days.  

As noted above, in January 2017 VA published the final rule amending 38 C.F.R. § 3.307 and 3.309 relating to presumptive service and adding eight disease associated with contaminants present in the water supply at United States Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  One of the eight diseases found to be presumptively related to exposure to contaminants present in the water supply at United States Marine Corps Base Camp Lejeune is Parkinson's disease.  

In sum, the Veteran is presumed to have been exposed to contaminated drinking water at Camp Lejeune and he has been diagnosed with Parkinson's disease.  Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for Parkinson's disease is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski¸1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted. 

Entitlement to service connection for residuals of gallbladder removal is denied.

Entitlement to service connection for an enlarged prostate is denied.

Entitlement to service connection for Parkinson's disease is granted. 


REMAND

The Board finds that further development is necessary before the remaining claims on appeal are decided.  

The Veteran asserts that he has developed asthma as a result of his active service.  More specifically, the Veteran asserts that after serving as a Marine and upholding physical training standards, running in the cold, rain, and snow caused him to develop asthma.  The Veteran further asserts that while he never smoked cigarettes, he spent a great amount of time around other Marines who did smoke, and that secondhand smoke contributed to his disability. 

The Veteran's STRs are largely silent for any complaints of, treatment for, or diagnosis of asthma while in active service; however, one instance of a nasal discharge in connection with an upper respiratory infection was noted in approximately November 1961.  Post-service medical records show complaints of chronic coughing worsening in the cold since October 2004.  VA treatment notes from October 2004 further show that the Veteran was seen approximately four years prior for a similar complaint.  The Veteran was afforded a VA examination in May 2015.  The examiner opined that the Veteran's asthma was less likely than not incurred in or aggravated by active service.  The examiner rationalized that the Veteran did not exhibit any symptoms of a respiratory disability while in active service, and a single incident of an upper respiratory infection was not related to any current respiratory condition.  The examiner finally stated that since the Veteran was not diagnosed with asthma until nearly 30 years after service, it was likely not due to service. 

With regard to the Veteran's claim for hypertension, the Veteran asserts that he developed hypertension as a result of the undue stress that was placed on him while he was in service, which consequently led to him developing a heart disability as well.  In 1959, shortly after entering service, the Veteran's STRs indicated that there was a blood pressure reading taken which revealed elevated blood pressure.  VA treatment notes from June 2002 revealed another abnormal blood pressure reading.  However, treatment notes from approximately December 2009 through February 2015 indicated that the Veteran denied having blood pressure issues several times.  In May 2015, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's hypertension was less likely than not due to active service.  As a rationale, the examiner stated that there was no diagnosis of hypertension found in service, and that the Veteran was not diagnosed with hypertension until 2002, again almost 30 years after separation from service.  

The Board finds that both VA opinions from May 2015 lack sufficient rationale.  The May 2015 examiner failed to provide a thorough rationale for either disability, stating simply that the Veteran's STRs were silent for any symptoms.  In actuality, the Veteran had an instance of an abnormal blood pressure reading, as well as a respiratory infection in active service that the examiner mentioned but seemingly passed over when making a determination.  For those reasons, the Board finds that the VA medical opinions are incomplete and as such, not adequate.  Therefore, they cannot serve as the basis of a denial of entitlement to service connection.    

With regard to the Veteran's claims of service connection for arteriosclerotic heart disease and residual scarring, the Veteran has asserted on his notice of disagreement that he believes that stress from service caused his hypertension, which in turn caused his heart disease.  The Board finds that the Veteran's claims are inextricably intertwined with the Veteran's claim for hypertension.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with the claims currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, attempts to identify and obtain any outstanding treatment records should be made before a decision is rendered with regard to the remaining issues on appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the file. 

2.  Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any current respiratory disability, to include asthma.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed.  

Based on the examination of the Veteran and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently present respiratory disability, to include asthma, had its onset during active service or within one year of separation from active service, or is otherwise etiologically related to active service.  The examiner is to specifically consider and address the Veteran's upper respiratory infection and nasal discharge symptoms which were noted in service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently present respiratory disability, to include asthma, was caused or aggravated by a service-connected disability.

A thorough rationale for all opinions expressed must be provided.  

3.  Then, schedule the Veteran for a VA examination(s) with an examiner with sufficient expertise to determine the nature and etiology of any current hypertension, heart disease, and residual scarring.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed.  

Based on the examination of the Veteran and the review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during active service or within one year of separation from active service, or is otherwise etiologically related to active service.  The examiner is to specifically consider and address the Veteran's abnormal blood pressure reading in service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by a service-connected disability.

A thorough rationale for all opinions expressed must be provided.  

4.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

5.  Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for a response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


